FINCH, Judge
(concurring).
I concur in the result reached in the principal opinion. There was evidence of an origin or basis of the in-court identification independent of the confrontation at the precinct house, but I would not reach that question because, in my judgment, any asserted error in receiving identification testimony is not preserved for review.
The principal opinion points out that no objections were made at the trial to any in-court testimony by Mr. and Mrs. Abshire or Mrs. Schachsieck identifying defendant, nor were there any motions to strike such testimony. Instead, counsel for defendant examined the witnesses fully as to their identification and displayed familiarity with the confrontation which occurred, and defendant himself testified on the subject. This is in sharp contrast with what occurred in United States v. Wade, 388 U.S. 218, 87 S.Ct. 1926, 18 L.Ed.2d 1149, and Gilbert v. California, 388 U.S. 263, 87 S.Ct. 1951, 18 L.Ed.2d 1178, the cases which established the requirement for appointment of counsel in lineup cases. In those cases objections to the identification testimony were made. In the absence of such objections in this case, there was no error preserved for us to review unless the trial court was obligated sua sponte to raise the question at the trial. In my view, he was not.
In State v. Jackson, Mo., 448 S.W.2d 895, decided January 12, 1970, we considered the question of whether, in the absence of an objection or request, a trial court is required sua sponte to hold a Jackson v. Denno type hearing on the voluntariness of a confession. We held it was .not, stating: “But when the evidence of the admission of guilt started coming into the case through the testimony of Officer Wilson, the trial court was not required on its own motion to call a halt to the trial and conduct a hearing outside the hearing of the jury on the voluntariness of appellant’s confession.” A large number of cases, both Federal and state, are cited in Jackson in support of the rule announced.
*200If the conclusion reached in that case is sound, as I think it is, it necessarily follows that the same reasoning would compel a decision that a trial court is not obligated sua sponte to raise an issue as to whether identification testimony might be excluded on the basis that counsel was not offered at a confrontation such as the one here involved. Paraphrasing language used in Garrison v. Patterson (C.A. 10th 1969), 405 F.2d 696, 697, wherein the court considered whether in that case the Jackson v. Denno procedure was required, I would say here: “The record reflects that there was no objection to the introduction before the jury of the [identification testimony concerning defendant at the scene and later at the precinct station] and that no circumstances existed to cause an awareness that counsel was questioning such admissibility on [the ground that counsel was not provided or the confrontation was unfair], * * * Therefore, the issue of admissibility of the [identification testimony] before the jury was not present, and the [United States v. Wade procedure of holding a hearing outside the presence of the jury to determine admissibility] was not required.”